—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 20, 1991, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The evidence in the record supports the conclusion by the Unemployment Insurance Appeal Board that claimant was insubordinate to his immediate supervisor by refusing to follow the latter’s instructions (see, Matter of Valentin [American Museum of Natural History — Roberts], 103 AD2d 919). The employer’s president also testified that claimant had been *1165warned in the past regarding his refusal to follow orders. To the extent that claimant’s version of the facts surrounding his dismissal differs from the employer’s version, a question of credibility was presented for the Board to resolve (see, Matter of Nunes [Roberts], 98 AD2d 934). Under these circumstances, the conclusion that claimant’s actions constituted misconduct is supported by substantial evidence and must be upheld (see, Matter of Centineo [Levine], 53 AD2d 759). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Casey, Mikoll, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.